                             Case 1:16-cr-02722-MV Document 33 Filed 06/12/19 Page 1 of 2
                                             UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                                      SENTENCING MINUTE SHEET
     CR No.       16-2722-MV                                  USA vs.      Martin
        Date:     June 12, 2019                          Name of Deft:     Wayne Martin
                      Before the Honorable         Martha Vázquez

        Time In/Out:         10:10 a.m. / 11:00 a.m.                           Total Time in Court (for JS10):    50 minutes
                 Clerk:      Linda Romero                                                   Court Reporter:       Carmela McAlister
                AUSA:        Jeremy Pena                                              Defendant’s Counsel:        Angelica Hall
      Sentencing in:         Santa Fe, New Mexico                                                Interpreter:
Probation Officer:           Sandra Day                                                              Sworn?               Yes                      No
      Convicted on:           X       Plea                Verdict                                        As to:           Information       X      Indictment

                  If Plea:    X       Accepted            Not Accepted      Adjudged/Found Guilty on Counts:

     If Plea Agreement:               Accepted            Not Accepted      X        No Plea Agreement            Comments:

 Date of Plea/Verdict:       1/15/17                                                                     PSR:         X   Not Disputed             Disputed

        PSR:          X      Court Adopts PSR Findings                                     Evidentiary Hearing:       X   Not Needed               Needed

 Exceptions to PSR:


         SENTENCE IMPOSED                                 Imprisonment (BOP): 37 days or time served, whichever is less


Supervised Release:          1 year                                        Probation:                                                   500-Hour Drug Program

                Court recommends ICE begin removal proceedings immediately or during service of sentence                                ICE not applicable
                                                            SPECIAL CONDITIONS OF SUPERVISION
         No re-entry without legal authorization                                 X       Home confinement for 5 months, RF technology, curfew
                                                                                         component
 X       Substance abuse testing                                                         Community service for             months           days
         Substance abuse treatment program                                               Reside residential reentry center _____          months _____ days
         Mental health treatment program                                                 Register as sex offender
 X       No alcohol/intoxicants                                                          Participate in sex offender treatment program
 X       Submit to search of person/property                                             Possess no sexual material
         No contact with victim(s) and/or co-Deft(s)                                     No computer with access to online services
         No entering, or loitering near, victim’s residence                              No contact with children under 18 years
 X       Provide budget to probation officer and Court in 30 days (to                    No volunteering where children supervised
         be provided monthly to probation officer and Court during
         entire term of supervision)
 X       Set aside money and establish savings account                                   Restricted from occupation with access to children
                                                                                         No loitering within 100 feet of school yards
         OTHER:

Fine:       $     0                                                                           Restitution: $      0

SPA:        $     100                            ($100 as to each Count)                 Payment Schedule:        X       Due Imm.                   Waived

OTHER:

 X       Advised of Right to Appeal                      Waived Appeal Rights per Plea Agreement

         Held in Custody                                 Voluntary Surrender

         Recommended place(s) of incarceration:

         Dismissed Counts:
            Case 1:16-cr-02722-MV Document 33 Filed 06/12/19 Page 2 of 2
                       UNITED STATES DISTRICT COURT, DISTRICT OF NEW MEXICO
                                SENTENCING MINUTE SHEET
OTHER COMMENTS   Court addresses defendant. Defense counsel addresses Court. Government counsel addresses Court. Court
                 addresses defendant and imposes sentence.
